DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quitter [US2010/0075078, of record, previously cited].
Quitter discloses a liner for being cured in place in a pipe using electromagnetic radiation having a wavelength in a curing range, the liner having a first end and a second end spaced apart along a length of the liner (Figure 2C; paragraph 0027, 0037), 
In the event Quitter is found not to anticipate each and every element of the claims, Quitter at least discloses each and every element in various embodiments and it 
With respect to claim 2, Quitter discloses the middle portion comprises an impregnation layer formed by the impregnable material and a strength layer secured to the impregnation layer (either of the fleece layer 225 or intermediate layers 220, 215 can be considered a strength layer). 
With respect to claim 3, Quitter discloses the strength layer extends along the length of the inner portion (see Figures; all layers extend along the length of the entire liner). 
With respect to claim 4, Quitter discloses the strength layer comprises strengthening fibers (paragraph 0041). 
With respect to claim 13, Quitter discloses the strengthening fibers are non- woven (paragraph 0041).  
With respect to claim 17, Quitter discloses curable polymer disposed between the tube of fluid-impermeable material and the coating and impregnating the impregnable material and the felt (paragraph 0029). 
With respect to claim 18, Quitter discloses the curable polymer is curable by electromagnetic radiation having a wavelength in the curing range (paragraphs 0037-38). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. [US2005/0028881, of record, previously cited “Smith”] in view of Quitter.  
Smith discloses a liner for being cured in place in a pipe, the liner having a first end and a second end spaced apart along a length of the liner (paragraphs 0010, 0051; Figures 1-2), the liner comprising: an outer portion (outer impermeable layer 26) having an interior and a length extending from the first end to the second end of the liner, the outer portion comprising a fluid-impermeable material formed into a tube extending along the length of the outer portion (paragraphs 0054, 0068); a middle portion (resin absorbent layers 17 and 19) located in the interior of the outer portion and having an interior and a length extending from the first end to the second end of the liner, the middle portion comprising an impregnable material formed into a tube extending along the length of the middle portion (paragraphs 0052, 0053, 0063). 
Smith discloses an inner portion in the embodiment show in Figure 10, but does not show one in the embodiment shown in Figures 1-2, and Smith does not disclose an inner portion comprising one or more sheets of coated felt having first and second side margins spaced apart along a width that extends about a circumference of the inner portion, the sheets being folded into a tube configuration in which side margins engage one another and the side margins are joined together at a seam whereby coated felt having felt and a fluid-impermeable coating on the felt that defines the interior of the 
Quitter discloses a liner. Applicant is referred to paragraph 4 for a detailed discussion of Quitter.  Quitter discloses an inner portion comprising a coated felt as required by claim 1, as well as using electromagnetic radiation curable resin, an outer portion impermeable to the electromagnetic radiation for curing, and the inner portion being transparent to the electromagnetic radiation for curing (See paragraph 4 above). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Smith by including an inner portion that is fluid impermeable and comprises a coated felt as taught by Quitter in order to improve the transport of materials and to prevent the leaching of materials of the liner into the transported materials of the pipe and to prevent the leaking of the transported materials from the pipe; and to further modify Smith by using an electromagnetic curable resin, an EMR opaque outer portion and an EMR transparent inner portion as taught by Quitter in order to ensure rapid in place curing to secure the liner to the pipe and to prevent premature curing of the liner before the liner is inplace within the pipe.
With respect to claim 2, Smith discloses the middle portion comprises an impregnation layer formed by the impregnable material (19) and a strength layer (23) secured to the impregnation layer (paragraphs 0053, 0056; Figure 1). 

With respect to claim 4, Smith discloses the strength layer comprises strengthening fibers (reinforcing fibers 23; paragraph 0056). 
With respect to claim 5, Smith discloses at least some of the strengthening fibers are arranged to strengthen the liner in a circumferential direction about the tube of impregnable material (Figure 1).  
With respect to claim 13, Smith discloses the strengthening fibers are non- woven (felt; paragraph 0056).  
With respect to claim 16, Smith discloses the impregnable material is flame bonded to the felt of the inner portion (paragraph 0013, 0063). 
With respect to claims 17-18 see the discussion in paragraphs 4 above. 
Claims 6-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Quitter, and further in view of Adolphs et al. [US6360780, newly cited, “Adolphs”]. 
Smith as modified discloses a liner for being cured in place in a pipe. Applicant is referred to paragraph 6 for a detailed discussion of Smith as modified. 
With respect to claim 6, Smith discloses fibers that are oriented generally parallel to one another and distributed along the strength layer (paragraph 0066), but does not disclose the fibers as chopped strands of fibers. 
	Adolphs discloses a liner for a pipe and method of making the liner (column 1, lines 1-13). Adolphs discloses the liner includes a fabric material in various support layers, and each layer including reinforcing fibers, wherein the reinforcing fibers 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Smith by including chopped strengthening fibers as taught by Adolphs in order to improve the flexibility of the liner to allow the liner to better fit the inside of the pipe and to improve hoop strength of the liner. 
With respect to claim 7, Smith discloses strands of fiber extend in a circumferential direction about the tube of impregnable material (Figure 1); and Adolphs discloses the chopped strands extend in circumferential direction (Figure 2, 16, column 5, lines 18-30). 
With respect to claim 8, Smith discloses the middle portion comprises a sheet including the impregnation layer and the strength layer and having first and second side margins extending along the length of the middle portion and a width extending between the first and second side margins (Figure 2; paragraph 0065). 
With respect to claim 9, Smith discloses the first and second side margins are arranged in overlapped relation to form an overlap portion that has a width and extends along the length of the middle portion, the middle portion being configured so that the middle portion can stretch from a first diameter to a larger second diameter without decreasing the width of the overlap portion (Smith discloses inflating and stretching the 
With respect to claim 10, Smith discloses the liner can include additional felt layers (paragraph 0062), and Adolphs discloses the strength layer (122) can be located between additional support layers (110 and 140) (See column 5). Smith discloses strength layer (13) on the inside of impregnation layer (17) and is modified by Quitter to include an impregnation layer as part of the inner portion, which would sandwich the strength layer (13).  
With respect to claim 11, Smith discloses the strength layer is secured to the first and second impregnation layers by needling (sewing; paragraphs 0013, 0063), and Adolphs discloses stitching (column 5). 
With respect to claim 12, Smith discloses the impregnation layers comprise felt (paragraph 0062). 
With respect to claim 14, Smith discloses the strength layer comprises a first ply comprising strands of fiber oriented generally parallel to one another and distributed along the strength layer and a second ply comprising continuous strands of fiber extending transverse to the strands of fiber (Figure 1), and Adolphs discloses using layers of chopped strands of fibers oriented parallel to one another (column 5).  
With respect to claim 15, Adolphs discloses the strength layer comprises at least one of a mat of random oriented chopped fibers (column 5, lines 50-53); Smith discloses a non-woven biaxial fiber fabric that extends circumferentially about the tube of impregnable material along the length of the middle portion (paragraphs 0046-47). 
Response to Arguments
Applicant’s arguments, filed 11/19/2020, with respect to the rejection of claims 6-12 and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Adolphs.
It is noted the Pre-Appeal Brief Request did not argue the rejection of claims 1 and 17-18 in view of Reichel, claims 1-4, 13 and 17-18 in view of Quitter, claims 1-15, 13 and 16-18 in view of Smith and either of Reichel or Quitter. It is assumed the applicant agrees with the Offices interpretation and reasons for citing the prior art in these rejections, as no arguments directed toward these rejections have bene provided. 
Applicant only provides arguments directed toward the rejection of claims 6-12, 14 and 15 in view of the combination of Smith, either of Reichel or Quitter, and Pleydon.  Applicant specifically argues Pleydon does not disclose “chopped strands of fiber oriented parallel to one another.” This argument is persuasive, therefore the rejection in view of Pleydon is withdrawn. However, newly cited Adolphs discloses chopped strands of fibers oriented parallel to one another and provides motivation as to why one of ordinary skill in the art would include such fibers in a liner.  A new ground of rejection is made above, and in the rejection the teachings of Adolphs has been substituted in the place of previously cited Pleydon, and Pleydon is no longer relied upon in any of the rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 11, 2021